Citation Nr: 0425954	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  95-16 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a right knee 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

This case was previously before the Board in April 1997 at 
which time it was remanded for additional development.  The 
case was again remanded in September 2003 to allow the RO to 
consider evidence that had been developed by the Board.


FINDINGS OF FACT

1.  The appellant is a veteran of the Persian Gulf War.

2.  Complaints of left elbow pain are clinically linked to 
epicondylitis.

3.  The veteran does not have an undiagnosed illness and 
epicondylitis of the left elbow is not related to service.

4.  There is no competent medical evidence to show that the 
veteran has a right knee disorder related to an undiagnosed 
illness, nor is a right knee disorder related to his period 
of active military duty.


CONCLUSIONS OF LAW

1.  A left elbow disorder, to include due to an undiagnosed 
illness, was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
3.326 (2003).

2.  A right knee disorder, to include due to an undiagnosed 
illness, was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which specific information and evidence VA will seek to 
provide, and which specific information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103.  The VA 
General Counsel has held, however, that 38 U.S.C.A. § 
5103(a), "does not require VA to provide notice of the 
information and evidence necessary to substantiate (a) newly 
raised issue."  VAOPGCPREC 08-03; 69 Fed.Reg. 25180 (2004).  
The Board is bound by this opinion.  38 U.S.C.A. § 7104 (West 
2002).

Further, in Pelegrini v. Principi. 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the agency of 
original jurisdiction decision on a claim for VA benefits, 
even if the claim and the initial unfavorable adjudication 
occurred prior to the effective date of the VCAA.  

Although the veteran was provided notice that complies in 
substance with the aforementioned laws and regulations, it 
was not complied with in the chronological order contemplated 
by the Court in Pelegrini.  Such an error does not, however, 
necessarily result in prejudice to the appellant.  

The record reflects that correspondence dated in June 1997, 
May 2000, and the March 2004 supplemental statement of the 
case substantially satisfies the notice requirements of the 
aforementioned laws and regulations.  To this end, the 
veteran was notified of evidence needed to support his claim, 
evidence VA would obtain, and evidence the veteran must 
submit.

Additionally, the veteran received notice of the rating 
decision from which the current appeal originates, a 
statement of the case, and supplemental statements of the 
case.  These documents provide further support of compliance 
in that the veteran was notified of the issue addressed, the 
evidence considered, the decisions reached, the pertinent law 
and regulations, and evidence needed to support his claim.

In short, the veteran's claim has been ongoing for more than 
ten years and in light of all of the development that has 
transpired during that time, as evidenced by the record, he 
is well aware of the information and evidence necessary to 
substantiate his claim, he is familiar with the law and 
regulations pertaining to his claim, and he has not indicated 
the existence of any outstanding information or evidence 
relevant to his claim.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  

With regard to the duty to assist, VA took appropriate steps 
to obtain all service medical records, VA Medical Center 
(VAMC) treatment records identified, private medical records, 
schedule examinations, and obtain medical opinions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran is not prejudiced by the 
Board proceeding to the merits of the claims.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).   

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records dated in April 1988 note complaints 
right knee pain.  The assessment was retropatellar pain 
syndrome.  In April 1990, the veteran complained of a left 
elbow pain with weight lifting.  The assessment was left 
elbow tendon strain, possible tendonitis.  

An x-ray report dated in December 1993 from the Ann Arbor 
VAMC indicated the left elbow demonstrated early spurring in 
the olecranon process; otherwise, the bone and joint were 
normal.

The veteran underwent a Persian Gulf examination in January 
and February 1994.  At the January examination, the veteran 
reported that in 1989 he was assigned to pull cables while on 
active duty.  After repeated pulling of the cables, he 
reportedly developed elbow pain.  He indicated that his left 
elbow was painful only when he lifted weights.  Following a 
physical examination no diagnoses was offered with regard to 
the veteran's left elbow or right knee.  In February 1994, he 
underwent an additional examination.  At that time there was 
no evidence of olecranon bursitis in the left elbow, but the 
veteran complained of pain with flexion.  The impression 
mirrored that in the December 2003 x-ray report.

Private medical records dated from August to September 1996 
from Tyrone Cobb, M.D., indicate that the veteran was treated 
for left elbow pain.  Examination in August revealed mild 
left elbow tenderness over the left humeral epicondyle.  The 
diagnosis was left elbow pain secondary to lateral 
epicondylitis.  Examination of the left elbow in September 
1996 revealed no tenderness.  

The veteran underwent a VA examination in February 1998.  He 
complained of right knee and left elbow pain.  Physical 
examination revealed tenderness at the lateral epicondyle.  
The right knee showed no evidence of swelling, deformity, or 
limitation of motion.  The ligaments were stable, but the 
veteran complained of pain on both sides of the knee.  X-rays 
revealed a normal right knee, and a small bone left elbow 
spur.  The diagnoses included symptomatic pain in the left 
elbow and right knee.

In June 2000, the RO received numerous identical lay 
statements signed by different individuals who stated the 
veteran had numerous dislocations of joints and sprains, and 
that he suffered from moderate to severe joint pain.

A statement from Hyun Steward, M.D., dated in June 2000 
indicated that he treated the veteran for various joint 
related problems to include moderate to severe joint pain, 
sprains, and dislocations.

In August 2000, the veteran underwent a VA examination.  He 
indicated the elbow pain began in 1994 and that he 
periodically experienced an aching pain in his right knee.  
Physical examination revealed no tenderness around the elbow 
or pain.  Examination of the right knee noted no 
abnormalities.

Private medical records from Hyun Steward, M.D., dated from 
March 1996 to October 2000 do not contain any complaints or 
findings relative to the veteran's left shoulder or right 
knee.

An addendum to an August 2000 VA examination report dated in 
February 2002 included diagnoses of bilateral patellofemoral 
syndrome and recurrent tendonitis of the elbows, by patient 
history.

In April 2003, the veteran underwent a VA examination.  The 
reported history and complaints were consistent with previous 
reports.  X-rays of the elbows and knees were normal.  The 
diagnosis was that there was a history of bilateral knee and 
elbow pain.  The right knee was normal without any residual 
of trauma or any orthopedic pathology.  The left elbow 
revealed mild lateral epicondylitis with tenderness over the 
lateral epicondyle, but otherwise the range of motion was 
full.

The physician opined that it was not likely that the 
veteran's subjective complaints of a right knee or left elbow 
disorder were related to his active duty service.  There was 
no history of any specific injuries and there was no evidence 
of any diagnosable pathology detected in the knee or elbow.  
Only clinically, there was tenderness over the lateral 
epicondyle of the left elbow for which a diagnosis of chronic 
lateral epicondylitis was established.  There was no specific 
incident or activities that would have produced the muscle 
strain in the elbow while the veteran was in military 
service.  Initially, the examiner did not have the veteran's 
claims folder at the time the opinion was offered, but upon 
later review of the file the physician found that the earlier 
opinion remained as stated in the April 2003 report.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To establish service connection, there must be evidence of a 
current disability, and an etiologic relationship between a 
current disability and events in service or an injury or 
disease incurred inservice.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

Right knee and left elbow pain were both noted in service 
medical records.  Notably, however, numerous post-service 
medical records fail to reveal evidence of a current right 
knee disorder.  The Board is aware that a diagnosis of 
bilateral patellofemoral syndrome was made in August 2000; 
however, that diagnosis was based solely on history provided 
by the veteran rather than objective clinical findings, and 
no subsequent examiner has diagnosed retropatellar pain 
syndrome.  Indeed, the most recent clinical findings indicate 
that there is no evidence of trauma residual or orthopedic 
pathology.  Moreover, a medical opinion offered in April 2003 
noted that it was unlikely that the veteran's subjective 
complaints of a right knee disorder were related to active 
duty.  

With regard to the left elbow, Dr. Cobb diagnosed 
epicondylitis on one occasion in August 1996.  A VA physician 
made a similar diagnosis in April 2003 and opined that it was 
not likely the claimed disorder was related to active duty.  
A diagnosis of recurrent tendonitis is discounted since it 
was based solely on a history provided by the veteran rather 
than clinical findings.

Despite a statement from Dr. Steward that indicated he 
treated the veteran for various joint related problems, he 
did not specify whether the right knee or left elbow were 
included.  As a result, the statement is of no use in 
supporting the veteran's claim due to its lack of 
specificity.  Although the statement is vague, Dr. Steward's 
medical records are significant for the absence of any 
treatment or complaints pertaining to the right knee or left 
elbow.

Likewise, multiple identical lay statements that mirrored Dr. 
Steward's statement do not provide support to the veteran's 
claim, since they lack the same specificity as Dr. Steward's 
statement.  Moreover, as lay persons, untrained in the field 
of medicine, these individuals are not competent to offer an 
opinion which requires medical training and skill.

The Board notes that the veteran asserts that his claimed 
left elbow and right knee disorders are due to an undiagnosed 
illness caused by his service in the Persian Gulf.  Service 
connection for disabilities due to undiagnosed illnesses is 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans. 38 
U.S.C.A. §§ 1117, 1118; Veterans Education and Benefits 
Expansion Act of 2001, Public Law 107- 103, 115 Stat. 976 
(2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B).  The Board will analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria.

Despite the veteran's subjective complaints the preponderance 
of the medical evidence shows that his right knee is normal.  
As such, there are no objective indications of chronic 
disability, which is a required element to establish service 
connection for an undiagnosed illness.  Hence, service 
connection for a right knee disorder on both direct and 
presumptive bases is denied.

Dr. Cobb indicated that the veteran's left elbow pain was 
secondary to epicondylitis.  To the extent that his left 
elbow complaints of a have been identified as epicondylitis, 
the Board notes that the provisions of 38 C.F.R. § 3.317 do 
not apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, as the veteran does not 
have a disorder due to an undiagnosed illness, and as he does 
not have a left elbow disorder that is directly due to 
service, service connection is not warranted.

For the reasons stated above, the service connection for a 
left elbow disorder and right knee disorder is not warranted.  
In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
probative evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for left elbow and right knee disorders is 
denied.


	                        
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



